Citation Nr: 0944297	
Decision Date: 11/20/09    Archive Date: 11/25/09

DOCKET NO.  07-06 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to May 
1967, and from November 1990 to June 1991.  He also served in 
the National Guard.  The Veteran died in July 2004; the 
appellant is his surviving spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  A notice of disagreement 
was filed in June 2006, a statement of the case was issued in 
December 2006, and a substantive appeal was received in 
January 2007.  The appellant testified at a Board hearing in 
September 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The RO last reviewed the issue on appeal in December 2006, at 
which time it issued a statement of the case.  However, 
following the RO's April 2007 certification of the appeal to 
the Board and September 2007 Board hearing, additional 
evidence was submitted to the Board by the appellant.  This 
evidence includes an autopsy report and treatment records 
from the Johnson City, Tennessee VA Medical Center (VAMC).  
In submitting such documentation, the appellant's 
representative specifically requested that the appeal be 
remanded to the RO for preliminary review of the new 
evidence.  Thus, a remand is necessary for RO review of the 
new evidence.  See Disabled American Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F. 3d 1339 (Fed. Cir. 
2003).

At the Board hearing, the appellant testified that the 
Veteran was in receipt of Social Security Administration 
(SSA) disability benefits due to psychiatric disabilities.  
The Veteran's SSA records should be associated with the 
claims folder.

At the Board hearing, the appellant testified that the 
Veteran underwent treatment at the Johnson City VAMC for 
posttraumatic stress disorder (PTSD) beginning in 1995 or 
1996, until his death.  The evidence of record contains VA 
outpatient treatment records obtained by VA for the period 
March 2000 to November 2003, and contains VA outpatient 
treatment records submitted by the appellant for the period 
1994 and 1995.  It is unclear whether this constitutes the 
entirety of the Veteran's treatment records, thus the RO 
should request VA treatment records for the period 1994 to 
July 2004.

Psychiatric evaluations conducted in 1995 reflects diagnoses 
of alcohol abuse, depression, anxiety, and possible PTSD.  
The Certificate of Death reflects that the Veteran's 
immediate cause of death was due to blunt head injury due to 
a fall from an upright position to surface.  The appellant 
contends that the Veteran's fall was due to a high content of 
alcohol in his system, and that he had psychiatric 
disabilities, to include depression, anxiety, and/or PTSD due 
to service, which caused his alcohol abuse.  Due to the 
complex medical nature of such claim, a VA opinion should be 
requested with regard to the cause of the Veteran's death.  
38 C.F.R. § 3.312 (2009); See McLendon v. Nicholson, 20 Vet. 
App. 79 (2006).

The appellant should also be provided with notice in 
compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), 
which held that there is no preliminary obligation on the 
part of VA to perform, what in essence would be, a 
predecisional adjudication of a claim prior to providing to 
the claimant section 5103(a) notice.  However, in dependency 
and indemnity compensation (DIC) cases where the veteran was 
service-connected during his lifetime, the Court found that 
section 5103(a) notice must include (1) a statement of the 
conditions, if any, for which a Veteran was service-connected 
at the time of his death; (2) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected.  Under the circumstances, the Board 
believes appropriate action is necessary to comply with the 
ruling in Hupp.

Accordingly, the case is REMANDED for the following actions:

1.  Notice should be issued to the 
appellant in compliance with Hupp to 
include:  (1) a statement of the 
conditions, if any, for which the Veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate 
a DIC claim based on a previously 
service-connected condition; and (3) an 
explanation of the evidence and 
information required to substantiate a 
DIC claim based on a condition not yet 
service-connected.

2.  The Veteran's treatment records from 
the Johnson City VAMC for the period 1994 
to July 2004 should be associated with 
the claims folder.  If such efforts prove 
unsuccessful, documentation to that 
effect should be added to the claims 
folder.

3.  The Veteran's SSA records should be 
associated with the claims folder.  If 
such efforts prove unsuccessful, 
documentation to that effect should be 
added to the claims folder.

4.  A VA opinion from a physician 
should be requested to determine 
whether alcohol caused, or contributed 
substantially or materially, to the 
Veteran's death, and whether alcohol 
abuse is due to a psychiatric 
disability and/or PTSD, which is due to 
service.  The RO should forward the 
Veteran's claims file to the VA 
examiner.  The examiner should review 
the entire claims file and provide an 
opinion as to the following:

a)  Was alcohol a substantial or 
contributing factor in the Veteran's 
death?  

b)  If so, did the Veteran have a 
psychiatric disability, to include 
depression, anxiety, or PTSD, that is 
at least as likely as not (a 50 percent 
or higher degree of probability) due to 
his period of service from January 1967 
to May 1967, and/or from November 1990 
to June 1991?  

c)  And if so, was the Veteran's 
alcohol abuse proximately due to a 
psychiatric disability which was due to 
service?

All opinions and conclusions expressed 
must be supported by a complete rationale 
in a report.  The examiner should 
reconcile any opinion with the service 
treatment records, VA treatment records, 
private psychiatric evaluations, 
Certificate of Death, and autopsy report.  

5.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought on appeal 
is warranted.  The appellant and her 
representative should then be furnished 
an appropriate supplemental statement of 
the case and be afforded an opportunity 
to respond.  Thereafter, the case should 
be returned to the Board for appellate 
review.

The appellant and her representative have the right to submit 
additional evidence and argument on the matter the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


